DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This office correspondence is in response to the application filed on 06/02/2022. 
3. 	Double patenting rejection is withdrawn.
4.	Claims 1, 15 and 18 are amended
5.	Claims 1 - 20 are rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 , 7 , 9, 13,15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Pafumi et al. ( Pub No: US 2012/0150805 A1) in view of OH ( Pub No: US 2019/0114078 A1) in further view of Alatoree et al. (Patent No: US 9,372,637 B1).

Regarding claim 1. Pafumi teaches an apparatus comprising: a host device configured to communicate over a network with a storage system comprising a plurality of storage devices ( Pafumi [0039] and Fig 1 B, client interpreted as host device in a communication infrastructure comprises plurality of server for storage); 
the host device comprising a multi-path input-output driver configured to control delivery of input-output operations from the host device to the storage system over selected ones of a plurality of paths through the network ( Pafumi [0046] and [0081] the storage repository: comprising configure resources and functionality of DB and of distributed storage repository for access/usage by the VIOSes and clients of the connected CECs within the cluster. multipath I/O (MPIO) interpreted as a multi-path input-output driver which selected/elected to the paths through the network as perform the functions);
Pafumi does not teach wherein the multi-path input-output driver is further configured; 
 to collect information characterizing input-output patterns for each of a plurality of different applications executing on the host device; and to provide the collected information to a machine learning system; and wherein the machine learning system utilizes the collected information to generate one or more application predictions based at least in part on analysis of observed input-output patterns
However Oh teaches wherein the multi-path input-output driver is further configured to collect information characterizing input-output patterns for each of a plurality of different applications executing on the host device (Oh [0052] and [0108] input and output pattern database store information about patterns in which various applications interpreted as plurality of different applications installed or not installed in the host device ) ; 
and to provide the collected information to a machine learning system ( Oh [0042] and [0053] collect information about access patterns of the applications the host device perform machine learning-based model classification interpreted as collected information to a machine learning system); 
wherein the machine learning system utilizes the collected information to generate one or more application predictions based at least in part on analysis of observed input-output patterns (Oh [0025] , [0029] and claim 17 information collection module collect information of the host device and generate the model data prediction derived, based the input and output pattern of the specific application or process as a result of machine learning).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Pafumi by incorporating the teachings of Oh.
Doing so scheduling of tasks is performed on the basis of the machine learning and since a machine learning model is changed according to a preference of the user and an environment, performance, power consumption, and reliability are optimized according to preferences of users.
Pafumi and Oh do not teach wherein the machine learning system generates a first application prediction indicating a first application type responsive to detection of a first input-output pattern and generates a second application prediction indicating a second application type different than the first application type responsive to detection of a second input-output pattern different than the first input-output pattern
However Alatoree teaches wherein the machine learning system generates a first application prediction indicating a first application type responsive to detection of a first input-output pattern and generates a second application prediction indicating a second application type different than the first application type responsive to detection of a second input-output pattern different than the first input-output pattern (Alatoree col 1 lines 54-64 and col 2 lines 55-64,  determine at least one characteristic of a plurality of characteristics of storage volume associated with an application, in which the at least one characteristic includes a pattern of input-output (I/O) of a storage volume using machine learning techniques  analyze and identify a group I/O pattern, or group I/O signature, of one or more storage volume resources associated with an application, and compare the group I/O signature with known workload characteristic patterns of types of applications. For example, a known Web application I/O template may include: an HTTP server storage volume having high levels of transactional I/O interpreted as a first application prediction indicating a first application type responsive to detection of a first input-output pattern; and a database application interpreted as detection of a second input-output pattern different than the first input-output pattern corresponds to the storage volume group characteristics).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Pafumi and Oh by incorporating the teachings of Alatoree. Doing so the operational characteristic patterns of the storage volumes of storage resources are mined, and the method generate labels for the storage volumes that provide a signature-type identity of each storage volume. The application level policies including best practices and guidelines are applied to the storage volume group supporting the application, which may improve cost/performance metrics, or improve quality of service.

Regarding claim 2. Pafumi, Oh and Alatoree teach the apparatus of claim 1 and Oh further teaches wherein the machine learning system is implemented at least in part in the host device( Oh [0042] and [0053] the host device perform machine learning-based model classification interpreted as machine learning in part in host device).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Pafumi and Alatoree by incorporating the teachings of Oh.  Doing so scheduling of tasks is performed on the basis of the machine learning and since a machine learning model is changed according to a preference of the user and an environment, performance, power consumption, and reliability are optimized according to preferences of users.

Regarding claim 3. Pafumi, Oh and Alatoree teach the apparatus of claim 2 and Oh further teaches wherein the machine learning system is implemented at least in part in the multi-path input-output driver of the host device (Oh [0052] and [0108] input and output pattern database store information about patterns in which various applications interpreted as plurality of different applications installed or not installed in the host device).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Pafumi and Alatoree by incorporating the teachings of Oh.  Doing so scheduling of tasks is performed on the basis of the machine learning and since a machine learning model is changed according to a preference of the user and an environment, performance, power consumption, and reliability are optimized according to preferences of users.

Regarding claim 4. Pafumi, Oh and Alatoree teach the apparatus of claim 1 and Oh further teaches wherein the machine learning system is implemented at least in part in the storage system (Oh [0034] machine learning in storage device) .
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Pafumi and Alatoree by incorporating the teachings of Oh. Doing so scheduling of tasks is performed on the basis of the machine learning and since a machine learning model is changed according to a preference of the user and an environment, performance, power consumption, and reliability are optimized according to preferences of users.

Regarding claim 5. Pafumi, Oh and Alatoree teach the apparatus of claim 1 and Oh further teaches wherein collecting information characterizing input-output patterns for each of a plurality of different applications executing on the host device comprises collecting information for use in development of a machine learning model for deployment in the machine learning system(Oh [0025] , [0029] and claim 17 information collection module collect information of the host device and generate the model data prediction derived, based the input and output pattern of the specific application or process as a result of machine learning).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Pafumi and Alatoree by incorporating the teachings of Oh.
Doing so scheduling of tasks is performed on the basis of the machine learning and since a machine learning model is changed according to a preference of the user and an environment, performance, power consumption, and reliability are optimized according to preferences of users.

Regarding claim 7. Pafumi, Oh and Alatoree teach the apparatus of claim 1 and Oh further teaches wherein collecting information characterizing input-output patterns for each of a plurality of different applications executing on the host device comprises collecting information for use by a deployed machine learning model of the machine learning system in generating the one or more application predictions(Oh [0025] , [0029] and claim 17 information collection module collect information of the host device and generate the model data prediction derived, based the input and output pattern of the specific application or process as a result of machine learning).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Pafumi and Alatoree by incorporating the teachings of Oh.
Doing so scheduling of tasks is performed on the basis of the machine learning and since a machine learning model is changed according to a preference of the user and an environment, performance, power consumption, and reliability are optimized according to preferences of users.

Regarding claim 9. Pafumi, Oh and Alatoree teach the apparatus of claim 1 and Oh further teaches wherein the multi-path input-output driver is further configured: to receive the one or more application predictions generated by the machine learning system(Oh [0025] , [0029] and claim 17 information collection module collect information of the host device and generate the model data prediction derived, based the input and output pattern of the specific application or process as a result of machine learning); and 
 and to utilize the one or more application predictions received from the machine learning system to modify a path selection algorithm implemented by the multi-path input-output driver for selecting paths for delivery of input-output operations from the host device to the storage system through the network (Oh [0025] , [0029] and claim 17 information collection module collect information of the host device and generate the model data prediction derived, based the input and output pattern of the specific application or process as a result of machine learning).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Pafumi and Alatoree by incorporating the teachings of Oh.
Doing so scheduling of tasks is performed on the basis of the machine learning and since a machine learning model is changed according to a preference of the user and an environment, performance, power consumption, and reliability are optimized according to preferences of users.
 
Regarding claim 13. Pafumi, Oh and Alatoree teach the apparatus of claim 1 and Pafumi further teaches comprising one or more additional host devices each configured to communicate over the network with the storage system and wherein each additional host device comprises a multi-path input-output driver configured to control delivery of input- output operations from that host device to the storage system over selected ones of a plurality of paths through the network (Pafumi [0046] and [0081] the storage repository: comprising configure resources and functionality of DB and of distributed storage repository for access/usage by the VIOSes and clients of the connected CECs within the cluster. multipath I/O (MPIO) interpreted as a multi-path input-output driver which selected/elected to the paths through the network as perform the functions.

Regarding claim 15. Pafumi teaches a method comprising: controlling, in a multi-path input-output driver of a host device, delivery of input- output operations from the host device to a storage system over selected ones of a plurality of paths through a network( Pafumi [0046] and [0081] the storage repository: comprising configure resources and functionality of DB and of distributed storage repository for access/usage by the VIOSes and clients of the connected CECs within the cluster. multipath I/O (MPIO) interpreted as a multi-path input-output driver which selected/elected to the paths through the network as perform the functions).
Pufumi does not teach collecting, in the multi-path input-output driver, information characterizing input- output patterns for each of a plurality of different applications executing on the host device; and providing the collected information from the multi-path input-output driver to a machine learning system; 
wherein the machine learning system utilizes the collected information to generate one or more application predictions based at least in part on analysis of observed input-output patterns.
However Oh teaches collecting, in the multi-path input-output driver, information characterizing input- output patterns for each of a plurality of different applications executing on the host device(Oh [0052] and [0108] input and output pattern database store information about patterns in which various applications interpreted as plurality of different applications installed or not installed in the host device ) ; and providing the collected information from the multi-path input-output driver to a machine learning system( Oh [0042] and [0053] collect information about access patterns of the applications the host device perform machine learning-based model classification interpreted as collected information to a machine learning system); 
wherein the machine learning system utilizes the collected information to generate one or more application predictions based at least in part on analysis of observed input-output patterns(Oh [0025] , [0029] and claim 17 information collection module collect information of the host device and generate the model data prediction derived, based the input and output pattern of the specific application or process as a result of machine learning).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Pafumi by incorporating the teachings of Oh.
Doing so scheduling of tasks is performed on the basis of the machine learning and since a machine learning model is changed according to a preference of the user and an environment, performance, power consumption, and reliability are optimized according to preferences of users.
Pafumi and Oh do not teach wherein the machine learning system generates a first application prediction indicating a first application type responsive to detection of a first input-output pattern and generates a second application prediction indicating a second application type different than the first application type responsive to detection of a second input-output pattern different than the first input-output pattern
However Alatoree teaches wherein the machine learning system generates a first application prediction indicating a first application type responsive to detection of a first input-output pattern and generates a second application prediction indicating a second application type different than the first application type responsive to detection of a second input-output pattern different than the first input-output pattern (Alatoree col 1 lines 54-64 and col 2 lines 55-64,  determine at least one characteristic of a plurality of characteristics of storage volume associated with an application, in which the at least one characteristic includes a pattern of input-output (I/O) of a storage volume using machine learning techniques  analyze and identify a group I/O pattern, or group I/O signature, of one or more storage volume resources associated with an application, and compare the group I/O signature with known workload characteristic patterns of types of applications. For example, a known Web application I/O template may include: an HTTP server storage volume having high levels of transactional I/O interpreted as a first application prediction indicating a first application type responsive to detection of a first input-output pattern; and a database application interpreted as detection of a second input-output pattern different than the first input-output pattern corresponds to the storage volume group characteristics).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Pafumi and Oh by incorporating the teachings of Alatoree. Doing so the operational characteristic patterns of the storage volumes of storage resources are mined, and the method generate labels for the storage volumes that provide a signature-type identity of each storage volume. The application level policies including best practices and guidelines are applied to the storage volume group supporting the application, which may improve cost/performance metrics, or improve quality of service.

Regarding claim 18. Pafumi teaches an computer program product comprising a non-transitory processor-readable storage medium having stored therein program code of one or more software programs (Pafumi [0024] program code of software) , wherein the program code, when executed by a host device comprising a multi-path input-output driver, the host device being configured to communicate over a network with a storage system, causes the host device( Pafumi [0046] and [0081] the storage repository: comprising configure resources and functionality of DB and of distributed storage repository for access/usage by the VIOSes and clients of the connected CECs within the cluster. multipath I/O (MPIO) interpreted as a multi-path input-output driver which selected/elected to the paths through the network as perform the functions).
Pafumi does not teach to control, in the multi-path input-output driver of the host device, delivery of input- output operations from the host device to the storage system over selected ones of a plurality of paths through the network; to collect, in the multi-path input-output driver, information characterizing input- output patterns for each of a plurality of different applications executing on the host device; and to provide the collected information from the multi-path input-output driver to a machine learning system; wherein the machine learning system utilizes the collected information to generate one or more application predictions based at least in part on analysis of observed input-output patterns.
However Oh teaches to control, in the multi-path input-output driver of the host device, delivery of input- output operations from the host device to the storage system over selected ones of a plurality of paths through the network(Oh [0052] and [0108] input and output pattern database store information about patterns in which various applications interpreted as plurality of different applications installed or not installed in the host device ) ; to collect, in the multi-path input-output driver, information characterizing input- output patterns for each of a plurality of different applications executing on the host device; and to provide the collected information from the multi-path input-output driver to a machine learning system( Oh [0042] and [0053] collect information about access patterns of the applications the host device perform machine learning-based model classification interpreted as collected information to a machine learning system); and 
wherein the machine learning system utilizes the collected information to generate one or more application predictions based at least in part on analysis of observed input-output patterns(Oh [0025] , [0029] and claim 17 information collection module collect information of the host device and generate the model data prediction derived, based the input and output pattern of the specific application or process as a result of machine learning).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Pafumi by incorporating the teachings of Oh.
Doing so scheduling of tasks is performed on the basis of the machine learning and since a machine learning model is changed according to a preference of the user and an environment, performance, power consumption, and reliability are optimized according to preferences of users.
Pafumi and Oh do not teach wherein the machine learning system generates a first application prediction indicating a first application type responsive to detection of a first input-output pattern and generates a second application prediction indicating a second application type different than the first application type responsive to detection of a second input-output pattern different than the first input-output pattern
However Alatoree teaches wherein the machine learning system generates a first application prediction indicating a first application type responsive to detection of a first input-output pattern and generates a second application prediction indicating a second application type different than the first application type responsive to detection of a second input-output pattern different than the first input-output pattern (Alatoree col 1 lines 54-64 and col 2 lines 55-64,  determine at least one characteristic of a plurality of characteristics of storage volume associated with an application, in which the at least one characteristic includes a pattern of input-output (I/O) of a storage volume using machine learning techniques  analyze and identify a group I/O pattern, or group I/O signature, of one or more storage volume resources associated with an application, and compare the group I/O signature with known workload characteristic patterns of types of applications. For example, a known Web application I/O template may include: an HTTP server storage volume having high levels of transactional I/O interpreted as a first application prediction indicating a first application type responsive to detection of a first input-output pattern; and a database application interpreted as detection of a second input-output pattern different than the first input-output pattern corresponds to the storage volume group characteristics).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Pafumi and Oh by incorporating the teachings of Alatoree. Doing so the operational characteristic patterns of the storage volumes of storage resources are mined, and the method generate labels for the storage volumes that provide a signature-type identity of each storage volume. The application level policies including best practices and guidelines are applied to the storage volume group supporting the application, which may improve cost/performance metrics, or improve quality of service.

Claims 6, 8, 10-12 , 14, 16-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pafumi et al. ( Pub No: US 2012/0150805 A1) in view of OH ( Pub No: US 2019/0114078 A1) in view of Alatoree et al. (Patent No: US 9,372,637 B1)  in further view of Cella et al. (US 2019/0121350 A1).

Regarding claim 6. Pafumi, Oh and Alatoree teach the apparatus of claim 5 .
Pafumi, Oh and Alatoree do not teach wherein the collected information for use in development of the machine learning model comprises one or more of:
 a training set for training the machine learning model to recognize particular types of applications from their respective input-output patterns; and a testing set for evaluating performance of the machine learning model in recognizing particular types of applications from their respective input-output patterns.
However Cella teaches wherein the collected information for use in development of the machine learning model comprises one or more of:
 a training set for training the machine learning model to recognize particular types of applications from their respective input-output patterns (Cella [0320][0341] training set for machine learning for input-output patterns ); 
and a testing set for evaluating performance of the machine learning model in recognizing particular types of applications from their respective input-output patterns (Cella [0341] and [0342] testing system includes the testing system for input-output patterns).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Pafumi, Oh and Alatoree by incorporating the teachings of Cella.
Doing so network coding may provide a wide range of capabilities for intelligence, analytics, remote control, remote operation, remote optimization, various storage configurations. The various storage configurations may include distributed ledger storage for supporting transactional data or other elements of the system.

Regarding claim 8. Pafumi, Oh and Alatoree teach the apparatus of claim 1. 
Pafumi, Oh and Alatoree do not teach wherein collecting information characterizing input-output patterns for each of a plurality of different applications executing on the host device comprises determining statistical distributions of numbers of input-output operations having payload sizes falling within specified ranges over a given time period.
However Cella teaches wherein collecting information characterizing input-output patterns for each of a plurality of different applications executing on the host device comprises determining statistical distributions of numbers of input-output operations having payload sizes falling within specified ranges over a given time period (Cella [1023 ] and [1128] statistical analysis of payload over longer time frames interpreted as statistical distributions of numbers of input-output operations having payload sizes) .
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Pafumi, Oh and Alatoree by incorporating the teachings of Cella.
Doing so network coding may provide a wide range of capabilities for intelligence, analytics, remote control, remote operation, remote optimization, various storage configurations. The various storage configurations may include distributed ledger storage for supporting transactional data or other elements of the system.


Regarding claim 10. Pafumi, Oh and Alatoree teach the apparatus of claim 1 .
Pafumi, Oh and Alatoree do not teach wherein a given application prediction generated by the machine learning system comprises information identifying a particular one of a plurality of possible application types.
However Cella teaches wherein a given application prediction generated by the machine learning system comprises information identifying a particular one of a plurality of possible application types (Cella [0275] machine learning systems may be used to perform intelligent computing based control and be responsive to tasks in a wide variety of systems (such as interactive websites and portals, brain-machine interfaces, online security and fraud detection systems, medical applications ).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Pafumi, Oh and Alatoree by incorporating the teachings of Cella.
Doing so network coding may provide a wide range of capabilities for intelligence, analytics, remote control, remote operation, remote optimization, various storage configurations. The various storage configurations may include distributed ledger storage for supporting transactional data or other elements of the system.

Regarding claim 11. Pafumi, Oh and Alatoree teach the apparatus of claim 1.
Pafumi, Oh and Alatoree do not teach wherein at least one of the host device and the storage system is configured to utilize the one or more application predictions generated by the machine learning system to adjust one or more parameters related to its processing of input-output operations for the corresponding applications.
However Cella teaches wherein at least one of the host device and the storage system is configured to utilize the one or more application predictions generated by the machine learning system to adjust one or more parameters related to its processing of input-output operations for the corresponding applications (Cella [0547]] and [0933] machine learning adjust the parameter of input-output) .
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Pafumi, Oh and Alatoree by incorporating the teachings of Cella.
Doing so network coding may provide a wide range of capabilities for intelligence, analytics, remote control, remote operation, remote optimization, various storage configurations. The various storage configurations may include distributed ledger storage for supporting transactional data or other elements of the system.

Regarding claim 12. Pafumi, Oh and Alatoree teach the apparatus of claim 11.
Pafumi, Oh and Alatoree do not teach wherein at least one of the host device and the storage system is further configured: to allocate a relatively high level of processing resources to input-output operations associated with a first application prediction; and to allocate a relatively low level of processing resources to input-output operations associated with a second application prediction different than the first application prediction.
 However Cella teaches wherein at least one of the host device and the storage system is further configured: to allocate a relatively high level of processing resources to input-output operations associated with a first application prediction (Cella [0604] high level prediction) ; and
 to allocate a relatively low level of processing resources to input-output operations associated with a second application prediction different than the first application prediction(Cella [0295] low level prediction).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Pafumi, Oh and Alatoree by incorporating the teachings of Cella.
Doing so network coding may provide a wide range of capabilities for intelligence, analytics, remote control, remote operation, remote optimization, various storage configurations. The various storage configurations may include distributed ledger storage for supporting transactional data or other elements of the system.

Regarding claim 14. Pafumi, Oh and Alatoree teach the apparatus of claim 1.
Pafumi, Oh and Alatoree do not teach wherein the paths are associated with respective initiator- target pairs wherein each of the initiators comprises a corresponding one of a plurality of host bus adaptors of the host device and each of the targets comprises a corresponding one of a plurality of ports of the storage system.
However Cella teaches wherein the paths are associated with respective initiator- target pairs wherein each of the initiators comprises a corresponding one of a plurality of host bus adaptors of the host device and each of the targets comprises a corresponding one of a plurality of ports of the storage system (Cella [0327] [0343] plurality of ports of the storage system). 
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Pafumi, Oh and Alatoree by incorporating the teachings of Cella.
Doing so network coding may provide a wide range of capabilities for intelligence, analytics, remote control, remote operation, remote optimization, various storage configurations. The various storage configurations may include distributed ledger storage for supporting transactional data or other elements of the system.

Regarding claim 16. Pafumi, Oh and Alatoree teach the method of claim 15.
Pafumi, Oh and Alatoree do not teach wherein collecting information characterizing input-output patterns for each of a plurality of different applications executing on the host device comprises determining statistical distributions of numbers of input-output operations having payload sizes falling within specified ranges over a given time period.
However Cella teaches wherein collecting information characterizing input-output patterns for each of a plurality of different applications executing on the host device comprises determining statistical distributions of numbers of input-output operations having payload sizes falling within specified ranges over a given time period (Cella [1023 ] and [1128] statistical analysis of payload over longer time frames interpreted as statistical distributions of numbers of input-output operations having payload sizes) .
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Pafumi, Oh and Alatoree by incorporating the teachings of Cella.
Doing so network coding may provide a wide range of capabilities for intelligence, analytics, remote control, remote operation, remote optimization, various storage configurations. The various storage configurations may include distributed ledger storage for supporting transactional data or other elements of the system.

Regarding claim 17. Pafumi, Oh and Alatoree teach the method of claim 15.
Pafumi, Oh and Alatoree do not teach wherein at least one of the host device and the storage system utilizes the one or more application predictions generated by the machine learning system to adjust one or more parameters related to its processing of input-output operations for the corresponding applications.
However Cella teaches wherein at least one of the host device and the storage system utilizes the one or more application predictions generated by the machine learning system to adjust one or more parameters related to its processing of input-output operations for the corresponding applications (Cella [0547]] and [0933] machine learning adjust the parameter of input-output of application).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Pafumi, Oh and Alatoree by incorporating the teachings of Cella.
Doing so network coding may provide a wide range of capabilities for intelligence, analytics, remote control, remote operation, remote optimization, various storage configurations. The various storage configurations may include distributed ledger storage for supporting transactional data or other elements of the system.

Regarding claim 19. Pafumi, Oh and Alatoree teach the computer program product of claim 18.
Pafumi and Oh do not teach wherein collecting information characterizing input-output patterns for each of a plurality of different applications executing on the host device comprises determining statistical distributions of numbers of input-output operations having payload sizes falling within specified ranges over a given time period.
However Cella teaches wherein collecting information characterizing input-output patterns for each of a plurality of different applications executing on the host device comprises determining statistical distributions of numbers of input-output operations having payload sizes falling within specified ranges over a given time period(Cella [1023 ] and [1128] statistical analysis of payload over longer time frames interpreted as statistical distributions of numbers of input-output operations having payload sizes) .
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Pafumi, Oh and Alatoree by incorporating the teachings of Cella.
Doing so network coding may provide a wide range of capabilities for intelligence, analytics, remote control, remote operation, remote optimization, various storage configurations. The various storage configurations may include distributed ledger storage for supporting transactional data or other elements of the system.

Regarding claim 20. Pafumi, Oh and Alatoree teach the computer program product of claim 18.
Pafumi, Oh and Alatoree do not teach wherein at least one of the host device and the storage system utilizes the one or more application predictions generated by the machine learning system to adjust one or more parameters related to its processing of input-output operations for the corresponding applications.
However Cella teaches wherein at least one of the host device and the storage system utilizes the one or more application predictions generated by the machine learning system to adjust one or more parameters related to its processing of input-output operations for the corresponding applications (Cella [0547] and [0933] machine learning adjust the parameter of input-output of application ).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Pafumi, Oh and Alatoree by incorporating the teachings of Cella.
Doing so network coding may provide a wide range of capabilities for intelligence, analytics, remote control, remote operation, remote optimization, various storage configurations. The various storage configurations may include distributed ledger storage for supporting transactional data or other elements of the system.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIA KHURSHID whose telephone number is (571)272-5942. The examiner can normally be reached Monday-Friday 8:45 AM - 5:15 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Z.K/Examiner, Art Unit 2455

/EMMANUEL L MOISE/Supervisory Patent Examiner, Art Unit 2455